Citation Nr: 1020647	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-07 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for psoriasis, including as 
a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Briefly, the Board notes that the Veteran filed his original 
claim for service connection for psoriasis in July 2005.  The 
RO denied the claim in April 2006.  The Veteran appealed; 
however, instead of submitting a VA Form 9 as his formal 
substantive appeal, the Veteran submitted a statement on VA 
Form 21-4138 in March 2007.  The RO appears to have treated 
the VA Form 21-4138 and another statement, dated June 2007, 
as petitions to reopen his service connection claim for 
psoriasis.  Upon review of the VA Form 21-4138, the Board 
finds that the information contained therein is sufficient to 
serve as a substantive appeal of the April 2006 RO decision.  
Thus, the appeal before the Board stems from the original 
service connection claim.

The Board notes that although the RO ultimately treated the 
case as one involving a claim to reopen, the Veteran is not 
prejudiced by the Board proceeding to decide the claim on the 
merits.  In this regard the Board points out that the RO did 
initially address the claim without regard to finality in the 
March 2006 rating decision and in the January 2007 statement 
of the case.  As the later supplemental statements of the 
case addressed evidence which was essentially cumulative of 
that already considered on the merits by the RO, the Board 
finds that the RO provided appropriate consideration of his 
claim such that the Board's disposition has not prejudiced 
him. 


FINDING OF FACT

The Veteran's psoriasis did not manifest during service, nor 
is it otherwise related to his service, including exposure to 
herbicides.


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders may be 
established based on a presumptive basis by showing that such 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  As such, he is presumed to have been exposed to 
an herbicide agent (Agent Orange), 38 C.F.R. § 
3.307(a)(6)(iii), and shall be presumptively service-
connected for any disease listed at 38 C.F.R. § 3.309(e) if 
the requirements of 38 C.F.R. § 3.307(a) are also met, even 
if there is no record of such disease during service.  See 38 
C.F.R. 
§ 3.309(e).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The 
Secretary has not specifically found any linkage between 
psoriasis and herbicide exposure and there is no competent 
medical evidence of record showing that the Veteran's skin 
disability has been diagnosed as chloracne or other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Notwithstanding the foregoing, the Veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

With the exception of a scar noted at entrance and at 
separation from service, service treatment records (STRs) do 
not indicate any skin problems.  The Veteran's January 1966 
separation examination showed that his skin was evaluated as 
clinically normal, with the exception of the scar, weighing 
against the claim for service connection for psoriasis.

The first post service medical evidence of a skin problem is 
contained in a private treatment record dated June 1993, 27 
years after the Veteran separated from service.  VA treatment 
records also show treatment of the Veteran's psoriasis.  The 
private and VA treatment records fail to indicate any 
relationship between the Veteran's psoriasis and service, 
including exposure to herbicides, weighing against the claim 
for service connection.

In favor of the Veteran's claim are two letters from his 
private medical providers.  The first letter, from Dr. 
W.C.P., dated April 2006, indicates that he has treated the 
Veteran's psoriasis for many years.  In the letter, he stated 
that although it may be impossible to definitively determine 
the etiology of the psoriasis, the adverse effect of 
herbicide exposure in contributing to or exacerbating the 
skin condition cannot be ruled out.  In letters dated May and 
July 2007, Dr. W.C.P. stated that the Veteran's combat 
experiences and exposure to hazardous materials may have 
contributed to his skin condition.  The Veteran also 
submitted a letter from Dr. V.S.A., dated June 2006, which 
states that the Veteran reported exposure to Agent Orange 
while stationed in Vietnam.  The Veteran told him that he 
developed his rash immediately after discharge from service.  
Dr. V.S.A. stated that it is possible that the rash is due to 
the Agent Orange exposure.

Additionally, the Board has considered the Veteran's 
assertions that his skin disability is related to herbicide 
exposure in service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Here, the Veteran is competent to say that he experienced 
subjective symptoms concerning his skin; however, the Veteran 
has not demonstrated that he has the expertise required to 
diagnose a skin disability or provide an etiological opinion, 
and the determination of the presence and etiology of the 
type of skin disability at issue is clearly outside the realm 
of lay competence.  See generally, Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The fact remains that there is 
no indication that a skin disability, or psoriasis, was 
present in service or that any diagnosed skin disability is 
linked to service.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  

Based on a review of the evidence, the Board finds that there 
is no basis for awarding service connection for the Veteran's 
skin disability on a direct basis.  Service medical records 
are silent with respect to any skin problems.  Moreover, the 
Veteran's discharge examination showed that the Veteran's 
skin was evaluated as clinically normal.  This is of high 
significance as it demonstrates that trained medical 
personnel were of the opinion that no skin disorder was 
present at that time.

The Board acknowledges the opinions submitted from Dr. W.C.P. 
and Dr. V.S.A., however, the opinions are not probative 
because they are speculative, unsupported by the record, and 
unsupported by rationale.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Specifically, Dr. W.C.P. stated that the adverse affect of 
herbicide exposure in contributing to or exacerbating the 
skin condition cannot be ruled out.  In another letter, he 
stated that the Veteran's exposure to hazardous materials may 
have contributed to his skin condition.  Dr. V.S.A. stated 
that it is possible that herbicides caused psoriasis.  
Neither medical provider indicated that he reviewed the 
claims file.  The opinions are speculative as the opinions 
state that herbicide exposure "possibly" or "may" have 
caused or exacerbated the psoriasis.   Further, because the 
physicians failed to provide a rationale in support of their 
opinions, especially in light of the fact that the Secretary 
has not specifically found any linkage between psoriasis and 
herbicide exposure, the Board finds that the opinions are of 
little probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (finding that a medical opinion that stated "may" 
also implied "may not" and was therefore speculative).  
Further, the evidence shows that the Veteran first sought 
treatment for psoriasis approximately 27 years after service, 
thus there is no supporting evidence of a continuity of 
pertinent symptomatology.

Again, the Board does not find the Veteran competent to 
relate his skin disorder to service.  To the extent he is 
merely offering his observations concerning symptomatology 
since service, the Board finds the account to lack 
credibility in light of the absence of any mention by him of 
the skin problems until decades after service. 

Accordingly, the Board finds that the weight of the evidence 
is against a finding of service connection on a direct basis 
as the evidence fails to show that the psoriasis had onset 
during service or is in any way related to service.  The 
Board sympathizes with the Veteran, recognizes his service in 
Vietnam, concedes his exposure to herbicides as a part of 
such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the Veteran's claim 
for service connection for psoriasis.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided prior to the 
initial rating decision did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is not warranted as there is 
no competent or credible evidence linking the Veteran's 
psoriasis to his service.  As noted above, the Veteran's 
private medial providers submitted letters indicating that 
herbicides may have contributed to the Veteran's skin 
disability; however, as noted above, the opinions are 
speculative, unsupported by a review of the records, and 
unsupported by a rationale.  Consequently, the opinions lack 
any significant probative value.  No other records appear to 
link the Veteran's psoriasis to his service.  Therefore, the 
Board finds that a VA examination is not warranted in this 
case.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and letters from private medical providers.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002)


ORDER

Service connection for psoriasis, including as a result of 
herbicide exposure is denied.


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


